Case 4:19-cv-10072-JEM Document 14 Entered on FLSD Docket 01/07/2020 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
KEY WEST DIVISION
Case Number: 19-10072-CIV-MARTINEZ-OTAZO-REYES

MEMPHIS LUCIO,

Plaintiff,

vs.
SUNSET WATERSPORTS, INC.,

Defendant.

/

 

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO,STAY, CLOSING
CASE FOR STATISTICAL PURPOSES, AND
PLACING MATTER IN CIVIL SUSPENSE FILE
THIS CAUSE came before the Court upon Plaintiffs Unopposed Motion to Stay the Case
for a Period of Six (6) Months to Allow the Plaintiff to Complete His Medical Treatment, [ECF
’ No. 13], filed on January 7, 2020.
Given the Plaintiff's current health, the Court finds it advisable to place the cause in civil
suspense. Accordingly, it is
ORDERED AND ADJUDGED that:
1 Plaintiff's Unopposed Motion to Stay the Case, [ECF No. 13], is GRANTED.
U. The Clerk of this Court shall mark this cause as CLOSED for statistical purposes —
and place the matter in a civil suspense file. |
ste The Court shall retain jurisdiction and the case shall be restored to the active
docket upon motion ofa party if circumstances change so that this action may
proceed to final disposition.

IV. This order shall not prejudice the rights of the parties to this litigation. °
Case 4:19-cv-10072-JEM Document 14 Entered on FLSD Docket 01/07/2020 Page 2 of 2

V. The parties SHALL jointly notify the Court by June 7, 2020, and every three
months thereafter of the current status of the proceedings and when this action is
ready to proceed. .

DONE AND ORDERED in Chambers at Miami, Florida, this of January 2020.

SA

J Se (/ MARTINEZ
UNI@ED STATES  rRIct JUDGE

‘Copies furnished to:
All counsel of record
Magistrate Judge Otazo-Reyes
